  Case 2:20-cr-00096-RMP   ECF No. 3   filed 07/20/20   PageID.65 Page 1 of 1



                                                                             FILED IN THE
                             PENALTY SLIP                                U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                     Jul 20, 2020
DEFENDANT NAME: MICHAEL THOMAS MATTERN                                  SEAN F. MCAVOY, CLERK



TOTAL NO. COUNTS: 1


VIO: Title 21, U.S.C. § 841(a)(1), (b)(1)(A)(viii)
     Possession with Intent to Distribute 5 Grams or More of
     Actual (Pure) Methamphetamine


PENALTY: CAG not less than 10 years and no more than a life term;
    and/or $10,000,000 fine;
    not less than 5 years nor more than life supervised release;
    $100 special penalty assessment;
    Denial of Certain Federal Benefits pursuant to 21 U.S.C. §§ 862 and
    862a




CASE NO. 2:20-mj-00275-JTR

AUSA INITIAL: DMH
